Title: To James Madison from Albert Gallatin, 7 May 1806 (Abstract)
From: Gallatin, Albert
To: Madison, James


                    § From Albert Gallatin. 7 May 1806, Treasury Department. “I have the honor to transmit a draft [not found] of the island of Great Menan enclosed to me for that purpose by the Collector of Passamaquody together with some remarks on the possession taken by the British. That island is not within the Bay of Passamaquody, but in the open sea, & South of the southern extremity of the bay. It lies clearly within the boundaries of the United States that is to say within 20 leagues of the shore & south of a south east line drawn from the mouth of the river St. Croix. Nor has any claim ever been set up on account of any former Nova Scotia grant which would include it within the exception of the treaty of 1783. Possession was taken in Septer. 1783 by Refugees from New York, and has since been continued; and jurisdiction exercised by the British Government of New Brunswick in palpable contradiction of the treaty and violation of the rights of the United States.”
                